                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

CLEWISTON COMMONS LLC, a
Florida limited liability company,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-339-FtM-38MRM

CITY OF CLEWISTON, MALI
GARDNER, AL PERRY, TRAVIS
REESE, DEBBIE MCNEIL and
KATHY COMBASS,

               Defendants.
                                              /

                                             ORDER1

       This matter comes before the Court on Defendant City of Clewiston’s Motion to

Dismiss Count II of Plaintiff’s Third Amended Complaint (Doc. 94) filed on July 19, 2019.

Plaintiff filed a Response in Opposition (Doc.101) and Defendant replied (Doc. 106). For

the reasons below, the Motion is denied without prejudice to Plaintiff filing a Fourth

Amended Complaint.

        This case involves a zoning dispute over the designation of a mobile home park

in Clewiston, Florida. Plaintiff sues the City of Clewiston (the City) and various City

officials who were involved with the zoning designation. The Court previously directed




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
Plaintiff to file a Third Amended Complaint that specifically stated whether it was bringing

a procedural or substantive due process claim, or, if bringing both, to include each alleged

constitutional violation in a separate count. (Doc. 83). Plaintiff filed a Third Amended

Complaint (Doc. 89), alleging a claim for procedural due process (Count II). The City

moves to dismiss Count II for failure to state a claim.

        Under Count II Plaintiff alleges that it was denied procedural due process of law

guaranteed by both the United States and Florida Constitutions. (Doc. 89 at ¶ 93). In its

Motion to Dismiss, the City states that it is only moving to dismiss the federal claim

brought under 42 U.S.C. § 1983, and that it is not contesting any claim brought under the

Florida Constitution, Art. I, sec. 9. (Doc. 94 at n.1). Because the federal and state law

constitutional claims under Count II are being treated separately by the parties and

constitute different theories of recovery under the law, Plaintiff is directed to file a Fourth

Amended Complaint that separates the procedural due process claims into two counts.

        The Court will otherwise deny Defendants’ merits arguments without prejudice,

with leave to refile a similar motion, if appropriate, after the Fourth Amended Complaint

is filed.

        Accordingly, it is now

        ORDERED:

        (1)    Count II is dismissed without prejudice to filing a Fourth Amended

Complaint in accordance with this Order on or before September 24, 2019. If no Fourth

Amended Complaint is filed this case will proceed on the Third Amended

Complaint absent Count II.




                                              2
      (2)    Defendant City of Clewiston’s Motion to Dismiss Count II of Plaintiff’s Third

Amended Complaint (Doc. 94) is denied without prejudice.

      DONE and ORDERED in Fort Myers, Florida this 10th day of September, 2019.




Copies: All Parties of Record




                                           3
